 A. 0. SMITH CORPORATION, GRANITE CITY PLANT361A. O. Smith Corporation,Granite City PlantandWilliam T.Randolph,Thomas L. Willmore,James L. Hall, Arley Potts,Anton Becker,William E. Watts,Ruben Luther,Frank Becker,William R. Hogan,Clyde Woolverton,Henry L. Kent,ThomasE. Gipson,Clarence E.Shaw,Frederick J. Bailey,AlbertW.Ennis, Conrad F. Bauer,Harry W. Nichols, William G. Whit-son, Harold R. Garner,Sr., Elroy Paschedag,Albert Rowden,Arthur Ray Miller, and Calvin J. CissellInternational Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,AFL-CIO,Local Union No.575andWilliam T. Randolph,Thomas L. Willmore,James L.Hall, Arley Potts,Anton Becker,William E. Watts,Ruben F.Luther,Frank Becker,William R. Hogan,Clyde Woolverton,Henry L. Kent,Thomas E. Gipson,Clarence E.Shaw, FrederickJ.Bailey, Harry W. Nichols,William G. Whitson,Harold R.Garner, Sr., Elroy Paschedag,Albert Rowden,and Arthur R.Miller.Cases Nos. 14-CA-1757, 14-CA-1759, 14-CA-1760, 14-CA-1761, 1 /-CA-1762, 14-CA-1763, 14-CA-1764, 14-CA-1765,14-CA-1766,14-CA-1767,14-CA-1768,14-CA-1769,14-CA-1770,14-CA-1771,14-CA-1774,14-CA-1775,14-CA-1777,141-CA-1778,14-CA-1781,14-CA-178,-,14-CA-1789,14-CA-1804,14-CA-1828,14-CB-526, 14-CB-530, 14-CB-531, 14-CB-532, 14-CB-533, 14-CB-5.34, 14-CB-535, 14-CB-536, 14-CB-537, 14-CB-538, 14-CB-539, 14-CB-540, 14-CB-541, 14-CB-542, 14-CB-545, 14-CB-546,14-013-5.48,1.4-CB-5 /9,14-CB-552, and 14-CB-562.May 25,1962SUPPLEMENTAL DECISION AND ORDEROn July 21, 1961, the Board issued its Decision and Order in theabove-entitled proceeding 1 finding,inter alia,that Respondent Com-pany had unlawfully assisted Respondent Union and ordering Re-spondent Company to withdraw and withhold recognition from Re-spondent Union as the representative of its employees until the Unionwas certified as such representative by the Board.Thereafter bothRespondents filed motions for reconsideration of the foregoing orderand for the reopening of the record to receive evidence concerningchanged conditions since the close of the hearing on February 2, 1959.On October 6, 1961, the Board ordered that the record in the proceed-ing be reopened for the purpose of receiving additional evidence con-cerning the ousting of "Herzing and his group" from positions ofpower within Respondent Union, and the activities of the said groupin organizing a rival union to supersede Respondent Union as bar-gaining representative.Pursuant to the Board's Order, a reopened1132 NLRB 339137 NLRB No. 39. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing was held on November 20 and 21, 1961, before Trial ExaminerThomas N. Kessel. On February 7, 1962, the Trial Examiner issueda Supplemental Intermediate Report and Recommendations in which,as set forth in the copy thereof attached hereto, he recommended thatthe motions for modification of the Board's Order be denied.There-after both Respondents filed exceptions to the Supplemental Inter-mediate Report and supporting briefs.2Respondent Union also fileda motion to strike the recommendations of the Trial Examiner uponthe ground that the Trial Examiner had acted beyond the scope ofthe remand order in making such recommendations. General Counselfiled a brief in opposition to the said motion.The motion is denied.The Board has reviewed the rulings of the Trial Examiner madeat the reopened hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe entire record in this case and adopts the findings 3 but not therecommendations of the Trial Examiner, for the followingreasons:All the acts of assistance rendered to Respondent Union by Re-spondent Company occurred after Respondent Union was validlycertified by the Board as bargaining representative of the Company'semployees.At the present time there are three separate representa-tion petitions on file with the Board's Regional Office seeking electionsamong employees of Respondent Company. There is no contract barto immediate elections.All three petitioning unions-District 50,United Mine Workers, Independent Auto Frame Workers of America,and District 9, International Association of Machinists-have indi-cated that they desire immediate elections.The Board's Order, ofwhich Respondents complain, is the obstacle to holding suchelections.The Regional Director has informed the Board that, notwithstandingnoncompliance with the Board's Decision and Order, he believes thatfree elections can be held at this time to determine the employees'choice of bargaining representatives.Since free elections are theobjective of the Board's Order requiring the withdrawing of recogni-tion from the assisted union, we believe it expedient, in the interest ofthe employees and of the disposition of this case, to grant the motionsof Respondents to delete those provisions of the original order whichrequire Respondent Company to withdraw and withhold recognitionfrom Respondent Union and to cease giving effect to any collective-bargaining contract with that labor organization pending new elec-tions.We shall also direct that the Regional Director proceed withthe immediate processing of the pending representation petitions.2Respondent Company also filed a request for oral argumentThe request is denied asthe record,Including the exceptions and briefs,adequately presents the Issues and thepositions of the parties8In his Supplemental Intermediate Report, the Trial Examiner incorrectly listedGranvillewelch as among the former members of the Herzing group who still held officein Respondent UnionThe report is corrected to deleteWelch's name from among suchgroup. INTERNATIONAL TYPOGRAPHICAL UNION, ETC.363[The Board granted the motions of Respondents for reconsiderationof the Decision and Order issued herein and deleted paragraphs (b)and (c) of Section A, 1 and paragraph (a) of Section A, 2 of theOrder, and paragraphs 3 and 4 of Appendix A attached to the Order;and ordered that the Regional Director proceed with the processingof the pending representation petitions.]MEMBERS RODGERS and BROWN took no part inthe considerationof the above Supplemental Decision and Order.International Typographical Union,AFL-CIO,and its agent,Robert F. AmelnandThe Greenfield Printing and Publish-ing Co.Dayton Typographical Union No. 57, International Typographi-calUnion,AFL-CIO,and its agent,J.E.McMillinandTheGreenfield Printing and PublishingCo.Cases Nos. 9-CP-2 and9-CP-3.May 28, 1962DECISION AND ORDEROn August 11, 1960, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in this case, concluding that the Respondentshad not engaged in the alleged unfair labor practices and recommend-ing that the complaint be dismissed in its entirety, as set forth in theIntermediate Report attached hereto.Thereafter the General Coun-sel, the Charging Party, and the Respondents filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the evidentiary findings but not the con-clusions or recommendations of the Trial Examiner, as indicatedbelow.The relevant evidentiary facts established by the record and foundby the Trial Examiner are as follows :On March 20, 1959, the Respondents Ameln and McMillin calledon the Company's president, Moon, and advised him that the LocalUnion represented a substantial majority of the Company's employeesand requested recognition and the negotiation of a contract.Amelnalso informed Moon that the Union was not in compliance with Sec-tions 9(f), (g), and (h) of the Act, and could not petition for a Board-conducted election to prove its majority status.The Company refusedthe request to recognize the Union.137 NLRB No. 49.